Opinion.—We have given this statement of the case because, upon an examination of the record, we do not find a necessity for passing upon all of the points submitted in the agreed statement furnished by counsel. The case has been argued on both sides with unusual care and ability. To attempt even a slight review of the authorities cited, or to indulge in a discussion of the points involved, we regard as not likely to be useful. We give the points decided, and necessary to the disposition of the case as presented, giving to the judgment its necessary effect, in the absence of a statement of facts.
1. We hold that a usage of trade at Galveston does not authorize a cotton factor, in the exercise of his discretion, to re-ship his principal’s cotton to a foreign market for sale.
2. Such usage is inconsistent with the common law as to the duties and powers of factors; it is also in conflict wfith the relations of principal and factor prescribed by statute. P. D., arts. 3803, 3804, 3805.
3. Dublé & Wooters were factors and as such had possession of the cotton. The law fixed limits to their power; all are chargeable with notice of such limits.
4. Dublé & Wooters, by any representations they could make, were unable to create a power over the cotton not conferred by Edwards in his consignment of it to them.
5. Melly, Ferget & Co., except as purchasers, could, through Dublé & Wooters, acquire no other or greater authority over the cotton than Dublé & Wooters, as cotton factors, could confer; therefore they, Helly, Ferget & Co., could not authorize Kaufman to ship the cotton to Liverpool for sale.
6. The three parties, Dublé & Wooters, Helly, Ferget Co., and Kaufman, by no act jointly or severally acting, by *136express or implied contract, or by any other mode, innocent or tortious, could give legality as against Edwards, and without his consent (which is negatived), to the removal of his cotton from Galveston to a foreign market for sale.
Y. Hor could said three parties, by their acts or contracts among themselves, advance money from one to the other so as to create a lien upon the cotton otherwise than for the necessary expenses in its preservation and sale at Galveston, as contemplated in the consignment of the cotton by the plaintiff.
8. If the taking was unauthorized and wrongful, liability for the act would not be discharged by the further conveying and delivery of the cotton out of the country to the parties at Liverpool before suit.
We hold that the court, therefore, did not err in its rulings upon the special defenses held to be insufficient, as above stated.
There being no error in the record, the judgment should be affirmed.